DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on January 4, 2021.
Claim 1 is pending. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a printing unit”, “a sheet processing unit”, “a detection unit”, “a control unit” and etc. (from indep. claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation(s):
With regard to indep. claim 1: “a printing unit” (see original disclosure, i.e. in fig. 1 para. 9, 22 and etc., the printer 3), “a sheet processing unit” (see original disclosure, i.e. in fig. 1 and in para. 21, the sheet processing apparatus 50), “a detection unit” (see original disclosure, i.e. in Fig. 1 and in para. 28 and etc., the sheet detection sensor 56), and “a control unit” and etc. (see original disclosure, i.e. in Fig. 1, para. 38, and etc., disclose the CPU 161 and etc.).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pub. No. 2010/0053680 A1), and further in view of Mori (U.S. Pub. No. 2010/0321706 A1).
With regard to claim 1, the claim is drawn to a printing system (see Sato, i.e. in Fig. 1, 2 and etc., disclose the printing systems 1000 and 1001 and etc.) comprising: 
a printing unit configured to print an image on a sheet (see Sato, i.e. in Fig. 2, disclose the printer section 203); 

a detection unit configured to detect a sheet on which the sheet processing is executed by the sheet processing unit not in association with printing of an image by the printing unit (see Sato, i.e. in para. 8, discloses that “… there is provided a printing system that conveys sheets printed by a printing unit to a sheet processing unit connected to the printing unit and causes the sheet processing unit to perform post processing on the sheet, comprising an execution unit configured to execute either an inline job in which sheets printed by the printing unit are conveyed to the post-processing unit, and post processing is caused to be executed on the sheets by the post-processing unit, or an offline job in which sheets are fed from a predetermined sheet feed section without executing printing by the printing unit, and post processing is caused to be executed on the sheets by the post-processing unit, and a control unit configured to permit execution of an executable offline job when the inline job being executed by the execution unit is temporarily stopped.”; also in Fig. 7, 10 and para. 120 and etc., discloses that “[0120] Similarly to FIG. 7, FIG. 10 shows an example of display of a configuration screen for enabling a user to select a desired type of sheet processing to be performed on printed sheets. When a cause for temporarily stopping the operation of the printing apparatus 100 (e.g. paper jam removal, adjustment of image formation, running out of paper, etc.) is detected during execution of the print processing, the controller 208 causes the FIG. 10 screen to be displayed on the touch panel section 401. At this time, the controller 205 detects the temporary stop cause, and performs control such that this screen is displayed with buttons thereon associated with unexecutable types of sheet processing being made inoperative (hereinafter referred to as "grayed out")”; also see the teachings of Mori supplemented below); and 
a control unit configured to permit execution of an executable offline job when the inline job being executed by the execution unit is temporarily stopped”, and in para. 119-122, discloses that “…When a cause for temporarily stopping the operation of the printing apparatus 100 (e.g. paper jam removal, adjustment of image formation, running out of paper, etc.) is detected during execution of the print processing, the controller 208 causes the FIG. 10 screen to be displayed on the touch panel section 401. At this time, the controller 205 detects the temporary stop cause, and performs control such that this screen is displayed with buttons thereon associated with unexecutable types of sheet processing being made inoperative (hereinafter referred to as "grayed out").”). 
The teachings of Sato merely lacks in disclose the aspect relating to “detect a sheet on which the sheet processing…”. 
However, Mori discloses an analogous invention relates to a printing system includes a job execution unit configured to selectively execute an inline job and an offline job.  More specifically, in Mori, i.e. in Fig. 18, step S2102 and in para. 227-229, discloses that “[0227] In step S2102, the control unit 205 determines whether the sheets have been set in the paper feed unit to be utilized. If it is determined that the sheets have been set in the paper feed unit to be utilized (YES in step S2102), then the processing returns to step S2101. In this case, in step S2101, the control unit 205 executes control of the printing system 1000 for performing the offline post-processing again.  [0228] On the other hand, if it is determined that no sheet has been set in the paper feed unit to be utilized (NO in step S2102), then the processing advances to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to include the limitation(s) discussed and also taught by Mori as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato by the teachings of Mori, and to incorporate the limitation(s) discussed and also taught by Mori, thereby “the present exemplary embodiment can appropriately prevent such a problem that the setting of completed post-processing is erroneously applied to another job even when the operator has forgotten to clear the setting” (see Mori, i.e. para. 234 and etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi (U.S. Pat/Pub No. 2008/0170262 A1) disclose an invention relates to a technique of controlling post-processing after image formation. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675